Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146947                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  ROBERT KOSS, Personal Representative of the                                                                        Justices
  Estate of JOYCE KOSS,
               Plaintiff-Appellant,
  v                                                                SC: 146947
                                                                   COA: 306884
                                                                   Macomb CC: 2011-002677-NH
  MOUNT CLEMENS REGIONAL MEDICAL
  CENTER, DANIEL COZADD, D.O., RICHARD
  REIDY, D.O., TREVOR KLIEBERT, D.O.,
  JOHN DOE I, and JANE DOE I,
             Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 21, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2013
           d0617
                                                                              Clerk